Citation Nr: 0737097	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

A disability resulting from the residuals of a left knee 
injury, to include degenerative joint disease, was not 
manifest during service, degenerative joint disease was not 
manifest within one year of separation, and the veteran's 
current degenerative joint disease is not attributable to 
service.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of 
a left knee injury, to include degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for residuals of a left knee injury, 
to include degenerative joint disease.  The Board notes that 
the veteran's claim was received in October 2003.  

In November 2003, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
November 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, an 
updated VCAA letter was sent to the veteran in March 2006.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Moreover, the veteran was sent a letter, regarding the 
appropriate disability rating or effective date to be 
assigned, in March 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Further, since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess.  

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  See 38 C.F.R. § 3.326(a) (2005); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) [holding that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence"].  Thus, the regulations clearly indicate it is the 
duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.

To that end, the Board notes that the December 2003 VA 
examination report did not opine as to whether there is an 
etiological relationship between the status post collateral 
medial ligament strain and his in-service injury.  However, 
the veteran failed to report for his second VA examination 
and did not provide any good cause for missing the 
examination.  38 C.F.R. § 3.655 states that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim or any other original 
claim, the claim shall be rated based on the evidence of 
record.  Since the veteran failed to report for his 
examination, the case will be decided based on the record as 
it stands.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


Evidence and Background

The veteran filed a claim for service connection, for 
residuals of a left knee injury, in October 2003.  According 
to the veteran, he twisted his knee during active duty in 
Vietnam as he was running to escape an incoming round.

The veteran's January 1971 entrance examination was 
"Normal" with respect to the lower extremities, and no knee 
abnormality was noted.  A service medical record, dated 
February 15, 1972, noted an injury to the left knee.  
According to the veteran, the knee was slipping out of place 
when walking or running.  No loss of motion was evident, and 
the examiner noted that the joint appeared to be stable.  A 
note from the orthopedic clinic, entered the same day, 
remarked that the veteran reported a bad twist to his left 
knee.  The examiner noted pain along the medial aspect of the 
joint, without swelling.  Increased motion toward the medial 
aspect was noted when the joint was extended and the lower 
leg was forced medially.  In January 1973, during the 
veteran's separation examination, the examiner noted that the 
lower extremities were "Normal," and made no reference to 
the veteran's knee injury.  However, the veteran answered 
"Yes" to "'Trick or locked' knee."

A November 2000 medical report from G.E, M.D, stated that the 
veteran injured his left knee while in high school, and that 
it had bothered him ever since.  Regarding his left knee, the 
physician noted no effusion, mild tenderness, and stability 
in the medial and collateral ligaments and the anterior and 
posterior drawer signs.  It was noted that the lateral 
collateral ligament was very lax.  The physician diagnosed a 
strain of the lateral collateral ligament, and he encouraged 
the veteran to see his surgeon.  In an April 2001 follow-up 
report, pain and popping of the knee was reported.  The 
physician noted that the pain was most likely secondary to a 
strain, although arthritis could have been present.

The Board notes that multiple pieces of lay evidence were 
received, from persons who knew the veteran in high school, 
attesting that the veteran did not play football in high 
school, and therefore did not injure himself as a result.  
Further, a follow-up opinion from G.E, M.D., was received in 
April 2005.  The physician stated that, although his records 
stated that the veteran had injured his left knee in high 
school, the veteran's left knee pain was instead the result 
of a 1972 in-service injury.  

The veteran was afforded a VA examination in December 2003.  
At that time, he reported a daily, chronic ache in his left 
knee.  It was also reported that the veteran had trouble with 
the MCL ligament.  The veteran did not use a cane or 
corrective shoes.  The left knee had not been surgically 
repaired, and no dislocations or recurrent subluxations were 
noted.  Ultimately, the examiner diagnosed the veteran with 
status post medial collateral ligament strain and mild 
degenerative joint disease, consistent with the veteran's 
age.  No evidence of traumatic arthritis was present.  

The veteran's claim was denied via a May 2004 rating 
decision.  According to the decision, the veteran had a pre-
existing injury that was neither incurred in nor aggravated 
by service.  The veteran's denial was continued in a February 
2005 SOC.  Although the lay evidence attesting to the lack of 
a football team, and ultimately the lack of a football-
related injury, was received, the SOC noted the lack of 
evidence of a shrapnel wound or injury related to the 
veteran's purported event.  Further, because no subsequent 
complaints were reported, or chronic disability documented, 
service connection remained denied.

In the veteran's April 2005 formal appeal, he noted that he 
was hit with a rocket blast while in-service.  He attested to 
feeling immediate pain, and that he saw a cut on his leg.  He 
was unsure if the cut resulted from a blast from a rocket, or 
if it was something that he had landed on.  

A September 2003 VA outpatient report noted complaints of 
knee pain, while a report from December 2003 noted mild 
degenerative joint disease, of the right knee.

Law and Analysis

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In this case, the veteran has been diagnosed with 
degenerative joint disease of the left knee, as well as 
status post medial collateral ligament strain.  The first 
prong needed to establish service connection has been 
established.  As to the second prong, evidence of an injury 
during service, this was established via medical reports from 
February 1972.  The Board notes that the second criterion has 
been met.  The remaining question therefore is whether there 
is an etiological relationship between the veteran's current 
knee disability and his in service injury.  The preponderance 
of the evidence, however, weighs against this aspect of the 
veteran's claim.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board attaches significant probative value to the 
opinion of the VA examiner in this case because it is well 
reasoned, detailed, consistent with other evidence of record, 
included review of the claims file, and is within the 
examiner's area of expertise.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  
The examiner assessed x-ray evidence, recorded a complete 
knee examination, took the veteran's history, noted a review 
of the file, and rendered an opinion based on his findings.  
The examiner diagnosed the veteran with mild degenerative 
joint disease, which was found to be consistent with the 
veteran's age.  No evidence of traumatic arthritis was 
present.  Status post medial collateral ligament strain was 
also diagnosed with no opinion as to the etiology of the 
condition.  However, as discussed above, an attempt was made 
to obtain additional etiological evidence in this case and 
the veteran failed to report for a scheduled VA examination.  
A decision is therefore based on the evidence of record, 
which, in this case, is negative for any evidence that the 
veteran suffered a medial collateral ligament strain during 
his active service.  

In contrast, the veteran's private physician submitted a 
positive nexus opinion 4 years after his last examination of 
record.  The report did not include any rationale for his 
opinion, did not indicate a review of the claims file, and it 
did not include a thorough knee examination.  Instead, it 
simply referenced an examination performed in September 2000, 
in which the physician noted that the veteran's injury was 
sustained during high school, prior to his period of active 
service.  Although the physician's etiological opinion 
changed, the Board does not find the new opinion to be 
probative, as no rationale for his opinion was provided.

Further, the veteran has failed to establish chronicity.  As 
noted, the evidence submitted by the veteran raises no more 
than a speculation of a relationship between his active 
service and his diagnosis of degenerative joint disease, in 
addition to other possible residuals of a knee injury, first 
diagnosed many years after separation.  There is no record of 
any symptoms within one year of service, or of continuous 
symptoms from his separation from service onward, with the 
first evidence of degenerative joint disease occurring over 
30 years following his last period of active duty.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) 
(In determining whether a pre-existing condition was 
aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service).

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Although the veteran 
contends that his left knee disability is etiologically 
related to an in-service injury, the veteran is not competent 
to make this medical assessment.  See Espiritu.  Further, the 
clinical findings do not support his contention.  

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the veteran's 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against a finding of service connection.
  
Accordingly, service connection for residuals of a left knee 
injury, to include degenerative joint disease, is denied.


ORDER

Entitlement to service connection for residuals of a left 
knee injury, to include degenerative joint disease, is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


